DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a chip package, comprising:
a semiconductor die;
an insulating encapsulant encapsulating the semiconductor die; and
a first redistribution layer over the semiconductor die and the encapsulant, the first redistribution layer comprising a first redistribution portion and a second redistribution portion in contact with the first redistribution portion, the first redistribution portion and the second redistribution portion being located at different level height, wherein
the first redistribution portion comprises a first dielectric portion and a plurality of first conductive features embedded in the first dielectric portion, the plurality of first conductive features electrically connecting the semiconductor die to the second redistribution portion,
the second redistribution portion comprises a second dielectric portion and a plurality of second conductive features embedded in the second dielectric portion and connected to the first conductive features,
a top surface of the second dielectric portion is substantially level with top surfaces of the plurality of second conductive features,


Claim 9 recites a method for forming a chip package, comprising:
laterally encapsulating a semiconductor die with an insulating encapsulant,
forming a first dielectric portion in contact with the insulating encapsulant and the semiconductor die, the first dielectric portion comprising a plurality of via holes, wherein connectors of the semiconductor die are exposed by the plurality of via holes;
forming a second dielectric portion on the first dielectric portion, the second dielectric portion comprising a plurality of trenches above the plurality of via holes; and
forming a plurality of first conductive features in the plurality of via holes and a plurality of second conductive features in the plurality of trenches, the plurality of second conductive features being connected to the plurality of first conductive features, wherein a minimum lateral width of a second conductive feature among the plurality of second conductive features is smaller than a minimum lateral width of a first conductive feature among the plurality of first conductive features.

Claim 15 recites a method for forming a chip package, comprising:
laterally encapsulating a semiconductor die with an insulating encapsulant,
forming a redistribution layer, comprising: forming a dielectric layer over the insulating encapsulant and the
semiconductor die, the dielectric layer comprising a first dielectric portion and a second dielectric portion located on the first dielectric portion, the first dielectric portion being in contact with the insulating encapsulant and the semiconductor die, the first dielectric portion of the dielectric layer 
forming a plurality of first conductive features in the via holes, a plurality of second conductive features in the plurality of first trenches and a plurality of third conductive features in the plurality of second trenches, wherein a minimum lateral width of a third conductive feature among the plurality of third conductive features is smaller than a minimum lateral width of a first conductive feature among the plurality of first conductive features.

Previous rejections were in view of US PG Pub 2019/0189572 (“Chiang”), US Patent No. 9,793,230 (“Yu”), US Patent No. 9,420,709 (“Lee”) and US PG Pub 2017/0287839 (“Lee’ 839”). Together, the references suggest various embodiments for an embedded chip having redistribution layers connected to it. The references show a redistribution layer having second conductive features overlying and connected to first conductive features. However, the references do not suggest that the lateral width of the second conductive features be smaller than a lateral width of the first conductive features. The metallization islands seen in Fig. 1 of Lee are not explicitly disclosed to be connected to the first conductive features as required by Applicant. While they may be smaller than the vias, as illustrated, the drawings are not necessarily to scale and there is no support that the islands are connected to the first conductive features.

A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 2-8, 10-14 and 16-20 depend on one of Claims 1, 9 and 15 and are allowable for at least the reasons above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/DAVID C SPALLA/               Primary Examiner, Art Unit 2818